DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-14, 16-19 and 21 are currently pending and rejected.

Claim Objections
Claims 16-17 and 19 are objected to because of the following informalities:  Claims 17 and 17 recite, “characterized in that it.”  It is understood that “it” refers to “the lid” however for readability and consistency, “it” should be accordingly amended to recite “the lid” or similar language.  
Regarding claim 19, page 10, lines 1-2 of the specification disclose that “a diameter of between 2.5 and 6 cm” as recited in claim 19 is directed to the capsule.  For consistency, the claim should be amended to recite, “a diameter of the capsule of between 2.5 and 6 cm.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 8-11, 14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view of Kuhl (US 20190016528) and Planchard (US 20150151508 A1 ) and as evidenced by Yam, and in further view of Berlin (US 20020127358), Camera (US 20120070542) and Michelman (“Unique High Oxygen Barrier Coatings for Food Packaging”).
Regarding claim 1, Andrae teaches a compostable lid (see figure 4, item 13; page 9, lines 15-20; page 10, line 30 to page 11, line 9) for sealing a coffee capsule (see at least, page 2, lines 1-5), consisting of a multilayer article comprising at least, non-woven biodegradable fibers (see page 9, lines 15-20; page 15, lines 14-15; polylactic acid fibers (PLA); page 18, lines 28-32;  figure 1, item 3; figure 5, item 13a; figure 7, item 21); a support (see page 6, line 31, page 7, line 23 to page 8, line 3 - shielding layer that can be cellulose) and at least one oxygen barrier layer (see page 5, line 23-27; page 16, line 25 - “polyvinyl alcohol”).  By teaching that layer 3, 13a or 21a can be a polylactic acid non-woven structure (page 15, lines 11-14), Andrae clearly suggests that this layer can be entirely PLA fibers.
Claim 1 differs from Andrae in specifically reciting that the support consists of a vegetable parchment.  
However, Andrae teaches cellulose layers as support layers for providing stiffening and protecting the oxygen barrier layer (page 7, lines 25-27).   Andrae also teaches a cellulose layer that can be used to shield the oxygen barrier layer from moisture (see page 6, lines 13-16, 31).  Andrae is not seen to be limiting regarding the cellulose stiffening and moisture barrier layer described above.  In this regard, Kuhl teaches that it has been conventional to use parchment as a cover film layer for providing moisture barrier properties for protecting an oxygen barrier layer (see paragraph 25, 28).  Planchard teaches that vegetable parchment can provide wet strength (see paragraph 22), thus evidencing that vegetable parchment can be used as a support layer.  Planchard also evidences that such parchment papers provide moisture barrier properties (see paragraph 37).   Yam further evidences that vegetable 
Claim 1 differs from the above combination in specifically reciting that the “at least one oxygen barrier layer having a grammage between 0.5 g/m^2 and 8 g/m^2.
However, Berlin further evidences that biodegradable packaging can use oxygen barrier layers such as PVOH (paragraph 42) and where the oxygen barrier can be used at 1-10 and 3-5g/m^2 (paragraph 44, 50) for providing the requisite gas barrier properties (see paragraph 32).  
To thus modify the combination, which teaches similar types of oxygen barrier layers and which is not specific regarding the particulars of the grammage of the oxygen barrier layers and to use a grammage as taught by Berlin would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite oxygen barrier properties and the requisite strength to the oxygen barrier layer.
Further regarding the particular oxygen transfer rate of the compostable lid being less than 1.5cc/m2/day, the above combination is not specific in this regard.  However, Camera teaches that it has been desirable for sealing lids for beverage pods to have an oxygen transmission rate of less than 0.5cc/m2 (see paragraph 34 - “In certain embodiments, the lid 310 has an oxygen transmission rate….”) and where the lid can be made from biodegradable materials (paragraph 40).  Like Andrae, Camera is also 
To thus modify Andrae and to provide an oxygen transfer rate of less than 0.5cc/m2 would thus have been obvious to one having ordinary skill in the art for the known purpose of minimizing oxygen ingress through the lid for preserving the freshness of the contents.  It is also noted that Michelman evidences that an oxygen barrier “Michem Flex Barrier 3510” which is also disclosed in Applicant’s specification for providing oxygen barrier properties (see page 8, 9th paragraph) has been a known barrier film useful in food packaging for providing oxygen barrier properties, and that has been conventionally used for reducing the oxygen transmission rate (see page 10).  Thus, the art teaches using polyvinyl alcohol, where the particular grammage of 3-5g/m^2 would have been obvious for providing the requisite oxygen barrier properties.  Camera further evidences providing a lid with an oxygen transfer rate that is within the claimed range and Michelman further teaches known oxygen barrier layers recognized for food packaging and which can lower the oxygen transfer rate of the packaging.  To thus modify Andrae who already teaches a similar oxygen barrier and to have a lid with an oxygen transfer rate of less than 1.5cc/m2day would have been obvious to one having ordinary skill in the art, for the known purpose of minimizing oxygen ingress through the lid.
Regarding claim 3, Andrae teaches that the biodegradable fibers can be PLA fibers.
Regarding claim 6, by teaching that the non-woven material can be PLA fibers, Andrae clearly suggests that the entirety of the non-woven layer can be PLA fibers.  This is further supported by page 7, line 6-8, which recites that the non-woven layer can be made from polylactic acid and/or cellulose, which thus suggests that the non-woven layer can be made entirely from polylactic acid fibers.
Regarding claim 8, Planchard teaches that the parchment layer can have a weight of 40-45 g/m^2 (see paragraph 78) where the weight of the parchment/paper layers can be dependent on the actual size and demands of the layer (see paragraph 79).  To thus modify the combination and to use a weight of vegetable parchment of 40-45g/m^2 for example, would have been obvious to one having ordinary skill in the art based on the requisite strength and demands required for the parchment layer.  
Regarding claim 9, Andrae teaches positioning the oxygen barrier (PVOH - see for instance, figure 5, item 13d; figure 7, item 21d) between a non-woven such as the PLA non-woven (13a, 21a) and the cellulose shielding layer (see page 6, lines 13-16, figure 5, item 13f, figure 7, item 21e,f), thus teaching the oxygen barrier between said non-woven and said support. 
Regarding claim 10, Andrae teaches providing cellulose shielding layers on each side of the oxygen barrier layer (see page 6, lines 13-16, 31).  The combination suggests using vegetable parchment as the shielding layers.  As such, the combination is seen to suggest where there would have been a support layer (i.e. one of the above shielding layers that can be made from vegetable parchment) between the non-woven layer and the oxygen barrier layer.  That is, the art teaches a substrate layer on each side of the oxygen barrier layer to protect the oxygen barrier layer, and thus a vegetable 
Regarding claim 11, Andrae teaches that the cover film can have multiple oxygen barrier layers (see page 23, lines 14-16 - “at least one polymer oxygen barrier layer” reads on two oxygen barrier layers).  With respect to claim 11, Andrae is thus seen to suggest two oxygen barrier layers present in the lid, where it would have been obvious to one having ordinary skill in the art to provide additional oxygen barrier layers for increasing the oxygen barrier properties of the cover film.
Regarding claim 14, Andrae teaches the oxygen barrier is based on polyvinyl alcohol, as discussed above with respect to claim 1 (See Andrae - page 5, line 23-27; page 16, line 25).
Regarding claim 16, Andrae teaches an adhesive layer (see figure 1, item 4) between the oxygen barrier layer 5 and the non-woven 3.
Regarding claim 17, it is noted that Andrae teaches that it has been conventional for beverage capsules to be used at pressures such as 6-20 bar (see page 1, lines 19-24) and that the covering film is thus exposed to a particular pressure and then broken (see page 1, lines 22-24).  This teaches that the art has recognized the cover film to be able to withstand a particular amount of pressure prior to rupturing such that to modify the pressure resistance of the covering film taught by the combination would have been 
Regarding claim 18, the combination applied to claim 1 teaches a coffee capsule comprising a capsule body closed with the lid of claim 1, and where the non-woven PLA layer is facing the rim of the capsule body (see Andrae, figure 1, item 3; figure 5, item 13a). Andrae’s coffee capsule clearly also comprises a rim (see figure 1, 2, item 12c).
Regarding claim 21, the combination applied above to claims 1 and 18 teaches a method for closing a coffee capsule comprising the steps of manufacturing a coffee capsule comprising a body and a rim (see Andrae, who renders this step obvious).  The combination further teaches manufacturing the lid and further teaches sealing the lid to the rim wherein the non-woven faces the rim.  

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Schaude (WO 2016187724)  US 20180148250 has been relied on as the English equivalent of Schaude WO2016187724).
Regarding claims 2, Andrae already teaches that the biodegradable non-woven layer (see for example figure 5, item 13a) can be entirely a polylactic acid non-woven.  As this layer has been sealed to a capsule, (figure 5, item 12c) it would have been obvious for the PLA fibers to be thermosealable fibers.  Nonetheless, Schaude has only been relied on as further evidence that PLA fibers are thermosealable for sealing a lid to a container (see paragraph 48).  Since the PLA fibers are taught to be thermosealable, 
Therefore, since Andrae already teaches that the layer contacting the container can be entirely a polylactic acid non-woven material, and in view of Schaude, the combination clearly teaches that the PLA fibers are thermosealable fibers for the known purpose of using the non-woven to seal to a container.
Regarding claim 4, Andrae teaches that the biodegradable fibers can be PLA fibers.
Regarding claim 5, by teaching that the non-woven material can be PLA fibers, Andrae clearly suggests that the entirety of the non-woven layer (i.e. 100% by weight of the biodegradable fibers of the non-woven) can be PLA fibers, as discussed above with respect to claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Shea (US 20080083161).
Regarding claim 7, the combination teaches using vegetable parchment but claim 7 differs in specifically reciting that the vegetable parchment has a ratio of wet burst strength to dry burst strength of between 1:2 and 7:10.
It is noted however, that the combination already teaches a compostable lid that is to break under a particular desired pressure during preparation of a beverage at least 4psi/10psi, or at least 4 to 10.  Shea teaches that the ratio can be 60psi/90psi or 2 to 3, which falls within the claimed range.  Therefore to modify the combination, which already desires breaking of the covering film when in use, and to use a vegetable parchment with a wet to dry burst strength of 66%, for example, would have been obvious to one having ordinary skill in the art for the purpose of achieving the requisite strength prior to the vegetable parchment being desirably torn, punctured or broken. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Penttinen (US 20130071677).
Further regarding claim 12, Andrae already suggests multiple oxygen barrier layers.
Regarding placing the oxygen barrier layers side by side and between the nonwoven and the support layer, the combination as discussed above with respect to claim 9 teaches the non-woven layer positioned against the rim of the container, and the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Berlin (US 20030003197), or Nevalainen (US 20150298438) and Shetty (US 20040052987).
Regarding claim 13, it is noted that the claim recites that the two oxygen barrier layers are separated and placed on either side of said support.  This is seen to read on the two oxygen barrier layers both being on the same side of the support but separated from each other.  In this regard, Berlin’197 teaches that it has been conventional to provide multiple oxygen barrier layers on a packaging laminate, where the oxygen barrier layers are separated from each other by a distancing layer, and where both oxygen barrier layers are on one side of the paper based support (see paragraph 35).  
To thus modify the combination, which already suggests multiple oxygen barrier layers and to use another conventional arrangement of multiple oxygen barrier layers would have been an obvious matter of engineering and/or design choice, for the purpose of achieving the requisite strength and oxygen barrier properties to the film.
Alternatively, it is noted that Nevalainen teaches in figure 4 a food packaging laminate (paragraph 27) that can have an oxygen barrier layer on each side of the paperboard support (see figure 4; paragraph 13 and paragraph 19 - “fibrous base of paper, paperboard or cardboard”).  That is, on paragraph 13, Nevalainen teaches there can be an oxygen barrier layer between the inner most and outer most polymers layers.  In figure 4, there are innermost polymer layers (2, 2’) and outermost polymer layers (4, 4’) on each side of the paperboard substrate (1) and thus, in view of paragraph 13, Nevalanien teaches oxygen barrier layers that are separated and on both sides of the support.
Additionally, and similar to Nevalainen, Shetty teaches a food packaging substrate (see at least, paragraph 60), where there is a paper substrate (figure 2, item 22) and on both side of the substrate are positioned barrier layers (28, 30) that can be used for preventing the transmission of oxygen (paragraph 62).  Therefore, since the combination already teaches using multiple oxygen barrier layers, and in view of Nevalainen and Shetty, one having ordinary skill in the art would have been routinely led and motivated to use other conventional arrangements of oxygen barrier layers associated with a paper substrate layer, for achieving the requisite oxygen barrier protection from the cover film.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Andrae (WO 2015177591) as the primary reference, and in further view of Masek (US 20030217643).
Regarding claim 19, the combination applied to claim 18 teaches a coffee capsule that contains ground coffee.  There would inherently have been a coffee bed thickness and a diameter, as Andrae’s capsule has a circular cross-section.  Regarding the specific quantity of ground coffee being 5-20 grams; the coffee bed thickness of 10-40mm and a diameter of 2.5-6cm, Andrae is not specific in this regard.
However, Masek teaches similar shaped capsules, that can contain 5-20 grams of ground coffee (see paragraph 13), has a bed thickness of 10-40 mm and where the diameter of the cartridge can be between 2.5-6cm dependent on the particular volume of coffee that was desired to be prepared (see paragraph 13).  Therefore, to modify Andrae and to provide quantities and dimensions as taught by Masek would have been obvious to one having ordinary skill in the art, for the purpose of providing a particular quantity coffee beverage.

Response to Arguments
On pages 7-12 of the response, Applicant urges that the Andrae, Planchard, Yam combination does not teach the claimed grammage of the oxygen barrier layer and the claimed oxygen transfer rate.
These urgings are moot in view of the rejection as presented in this Office Action, which addresses this combination of elements.

On pages 13-14, the above arguments regarding the oxygen barrier layer grammage together with the oxygen transfer rate are reiterated.
These urgings are not sufficient in view of the rejection as presented in this Office Action, which addresses this combination of elements.  

On page 16 of the response, Applicant urges that Shea does not disclose any compostable lid for a coffee capsule, let alone a compostable lid comprising the non-woven layer, oxygen barrier layer and specific oxygen barrier layer grammage and claimed oxygen transfer rate.
These urgings are not sufficient in view of the rejection as presented in this Office Action, which addresses this combination of elements.  It is noted that the Shea reference was only further relied on to teach known wet and dry burst strengths for vegetable parchment paper for providing the requisite strength to the vegetable parchment paper.

On page 17 of the response, Applicant urges that Penttinen’677 does not disclose a compostable lid for a coffee capsule let alone the above claimed grammage for the oxygen barrier layer or the claimed oxygen transfer rate.
These urgings are not sufficient in view of the rejection as presented in this Office Action, which addresses this combination of elements.  Further, Penttinen’677’s teachings of providing multiple oxygen barrier layers placed side-by-side for biodegradable food packaging would have been equally applicable to other food 

On pages 18-19 of the response, regarding the references to Berlin, Nevalaine and Shetty, Applicant urges that the references do not disclose a compostable lid for a coffee capsule let alone the above claimed grammage for the oxygen barrier layer or the claimed oxygen transfer rate.
These urgings are not sufficient in view of the rejection as presented in this Office Action, which addresses this combination of elements.   Berlin, Nevalainen and Shetty were only further relied on to teach that it has been conventional in the art to use arrangements of gas barrier layers for food packaging applications for the purpose of controlling the oxygen permeability of the packaging.

On pages 20-21 of the response, regarding the references to Masek, Applicant urges that the reference does not disclose a compostable lid for a coffee capsule let alone the above claimed grammage for the oxygen barrier layer or the claimed oxygen transfer rate.
These urgings are not sufficient in view of the rejection as presented in this Office Action, which addresses this combination of elements.   As Andrae already teaches a capsule for coffee, Masek has been further relied on to teach that it has been conventional in the art to have coffee capsules contain 5-20 grams of ground coffee with a bed of 10-40mm and where the diameter of the cartridge can be between 2.5-6cm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792